Case 2:19-cv-00152-GMS Document 1-3 Filed 01/09/19 Page 1 of 79




      EXHIBIT 1(A)
Case 2:19-cv-00152-GMS Document 1-3 Filed 01/09/19 Page 2 of 79
Case 2:19-cv-00152-GMS Document 1-3 Filed 01/09/19 Page 3 of 79
Case 2:19-cv-00152-GMS Document 1-3 Filed 01/09/19 Page 4 of 79




      EXHIBIT 1(B)
Case 2:19-cv-00152-GMS Document 1-3 Filed 01/09/19 Page 5 of 79
Case 2:19-cv-00152-GMS Document 1-3 Filed 01/09/19 Page 6 of 79
Case 2:19-cv-00152-GMS Document 1-3 Filed 01/09/19 Page 7 of 79
Case 2:19-cv-00152-GMS Document 1-3 Filed 01/09/19 Page 8 of 79
Case 2:19-cv-00152-GMS Document 1-3 Filed 01/09/19 Page 9 of 79
Case 2:19-cv-00152-GMS Document 1-3 Filed 01/09/19 Page 10 of 79
Case 2:19-cv-00152-GMS Document 1-3 Filed 01/09/19 Page 11 of 79
Case 2:19-cv-00152-GMS Document 1-3 Filed 01/09/19 Page 12 of 79
Case 2:19-cv-00152-GMS Document 1-3 Filed 01/09/19 Page 13 of 79
Case 2:19-cv-00152-GMS Document 1-3 Filed 01/09/19 Page 14 of 79
Case 2:19-cv-00152-GMS Document 1-3 Filed 01/09/19 Page 15 of 79
Case 2:19-cv-00152-GMS Document 1-3 Filed 01/09/19 Page 16 of 79
Case 2:19-cv-00152-GMS Document 1-3 Filed 01/09/19 Page 17 of 79
Case 2:19-cv-00152-GMS Document 1-3 Filed 01/09/19 Page 18 of 79
Case 2:19-cv-00152-GMS Document 1-3 Filed 01/09/19 Page 19 of 79
Case 2:19-cv-00152-GMS Document 1-3 Filed 01/09/19 Page 20 of 79
Case 2:19-cv-00152-GMS Document 1-3 Filed 01/09/19 Page 21 of 79
Case 2:19-cv-00152-GMS Document 1-3 Filed 01/09/19 Page 22 of 79
Case 2:19-cv-00152-GMS Document 1-3 Filed 01/09/19 Page 23 of 79
Case 2:19-cv-00152-GMS Document 1-3 Filed 01/09/19 Page 24 of 79
Case 2:19-cv-00152-GMS Document 1-3 Filed 01/09/19 Page 25 of 79
Case 2:19-cv-00152-GMS Document 1-3 Filed 01/09/19 Page 26 of 79




       EXHIBIT 1(C)
Case 2:19-cv-00152-GMS Document 1-3 Filed 01/09/19 Page 27 of 79
Case 2:19-cv-00152-GMS Document 1-3 Filed 01/09/19 Page 28 of 79




       EXHIBIT 1(D)
Case 2:19-cv-00152-GMS Document 1-3 Filed 01/09/19 Page 29 of 79
Case 2:19-cv-00152-GMS Document 1-3 Filed 01/09/19 Page 30 of 79




       EXHIBIT 1(E)
Case 2:19-cv-00152-GMS Document 1-3 Filed 01/09/19 Page 31 of 79
Case 2:19-cv-00152-GMS Document 1-3 Filed 01/09/19 Page 32 of 79
Case 2:19-cv-00152-GMS Document 1-3 Filed 01/09/19 Page 33 of 79




       EXHIBIT 1(F)
Case 2:19-cv-00152-GMS Document 1-3 Filed 01/09/19 Page 34 of 79
Case 2:19-cv-00152-GMS Document 1-3 Filed 01/09/19 Page 35 of 79
Case 2:19-cv-00152-GMS Document 1-3 Filed 01/09/19 Page 36 of 79
Case 2:19-cv-00152-GMS Document 1-3 Filed 01/09/19 Page 37 of 79
Case 2:19-cv-00152-GMS Document 1-3 Filed 01/09/19 Page 38 of 79
Case 2:19-cv-00152-GMS Document 1-3 Filed 01/09/19 Page 39 of 79
Case 2:19-cv-00152-GMS Document 1-3 Filed 01/09/19 Page 40 of 79
Case 2:19-cv-00152-GMS Document 1-3 Filed 01/09/19 Page 41 of 79
Case 2:19-cv-00152-GMS Document 1-3 Filed 01/09/19 Page 42 of 79
Case 2:19-cv-00152-GMS Document 1-3 Filed 01/09/19 Page 43 of 79
Case 2:19-cv-00152-GMS Document 1-3 Filed 01/09/19 Page 44 of 79
Case 2:19-cv-00152-GMS Document 1-3 Filed 01/09/19 Page 45 of 79
Case 2:19-cv-00152-GMS Document 1-3 Filed 01/09/19 Page 46 of 79
Case 2:19-cv-00152-GMS Document 1-3 Filed 01/09/19 Page 47 of 79
Case 2:19-cv-00152-GMS Document 1-3 Filed 01/09/19 Page 48 of 79
Case 2:19-cv-00152-GMS Document 1-3 Filed 01/09/19 Page 49 of 79
Case 2:19-cv-00152-GMS Document 1-3 Filed 01/09/19 Page 50 of 79
Case 2:19-cv-00152-GMS Document 1-3 Filed 01/09/19 Page 51 of 79
Case 2:19-cv-00152-GMS Document 1-3 Filed 01/09/19 Page 52 of 79
Case 2:19-cv-00152-GMS Document 1-3 Filed 01/09/19 Page 53 of 79
Case 2:19-cv-00152-GMS Document 1-3 Filed 01/09/19 Page 54 of 79
Case 2:19-cv-00152-GMS Document 1-3 Filed 01/09/19 Page 55 of 79
Case 2:19-cv-00152-GMS Document 1-3 Filed 01/09/19 Page 56 of 79
Case 2:19-cv-00152-GMS Document 1-3 Filed 01/09/19 Page 57 of 79
Case 2:19-cv-00152-GMS Document 1-3 Filed 01/09/19 Page 58 of 79
Case 2:19-cv-00152-GMS Document 1-3 Filed 01/09/19 Page 59 of 79
Case 2:19-cv-00152-GMS Document 1-3 Filed 01/09/19 Page 60 of 79
Case 2:19-cv-00152-GMS Document 1-3 Filed 01/09/19 Page 61 of 79
Case 2:19-cv-00152-GMS Document 1-3 Filed 01/09/19 Page 62 of 79
Case 2:19-cv-00152-GMS Document 1-3 Filed 01/09/19 Page 63 of 79
Case 2:19-cv-00152-GMS Document 1-3 Filed 01/09/19 Page 64 of 79
Case 2:19-cv-00152-GMS Document 1-3 Filed 01/09/19 Page 65 of 79
Case 2:19-cv-00152-GMS Document 1-3 Filed 01/09/19 Page 66 of 79
Case 2:19-cv-00152-GMS Document 1-3 Filed 01/09/19 Page 67 of 79
Case 2:19-cv-00152-GMS Document 1-3 Filed 01/09/19 Page 68 of 79
Case 2:19-cv-00152-GMS Document 1-3 Filed 01/09/19 Page 69 of 79
Case 2:19-cv-00152-GMS Document 1-3 Filed 01/09/19 Page 70 of 79
Case 2:19-cv-00152-GMS Document 1-3 Filed 01/09/19 Page 71 of 79
Case 2:19-cv-00152-GMS Document 1-3 Filed 01/09/19 Page 72 of 79
Case 2:19-cv-00152-GMS Document 1-3 Filed 01/09/19 Page 73 of 79
Case 2:19-cv-00152-GMS Document 1-3 Filed 01/09/19 Page 74 of 79
Case 2:19-cv-00152-GMS Document 1-3 Filed 01/09/19 Page 75 of 79




                 EXHIBIT 2
                                                Case 2:19-cv-00152-GMS Document 1-3 Filed 01/09/19 Page 76 of 79




                                          1   Lewis Roca Rothgerber Christie LLP
                                              201 East Washington Street, Suite 1200
                                              Phoenix, AZ 85004-2595
                                          2
                                              Foster Robberson (State Bar No. 005939)
                                              Direct Dial: 602.262.5795
                                          3   Direct Fax: 602.734.3856
                                              Email: frobberson@lrrc.com
                                          4
                                              Jared L. Sutton (State Bar No. 028887)
                                              Direct Dial: 602.262.0259
                                          5   Direct Fax: 602.734.3924
                                              Email: jsutton@lrrc.com

                                          6   Attorneys for Defendant

                                          7
                                                                                        UNITED STATES DISTRICT COURT
201 East Washington Street, Suite 1200




                                          8
                                          9                                                  DISTRICT OF ARIZONA

                                         10   David L. Kurtz, individually and as                        No.
Phoenix, AZ 85004-2595




                                              President of David L. Kurtz, P.C. doing
                                         11   business as The Kurtz Law Firm,                            DECLARATION OF JARED
                                                                                                         SUTTON IN SUPPORT OF
                                         12                                                 Plaintiff,   GOODYEAR’S NOTICE OF
                                                                                                         REMOVAL
                                         13               vs.

                                         14   The Goodyear Tire & Rubber Company,
                                              an Ohio corporation,
                                         15
                                                                                          Defendant.
                                         16
                                         17               I, Jared L. Sutton, declare as follows:
                                         18               1.            I am an attorney at the law firm of Lewis Roca Rothgerber Christie LLP. I
                                         19   represent The Goodyear Tire & Rubber Company (“Goodyear”) in this matter. I am over
                                         20   the age of 18 and am competent to testify regarding the matters in this declaration.
                                         21               2.            On or about January 3, 2019, under my supervision, administrative assistant
                                         22   Patty Vejar ordered, received, and copied all filings in David L. Kurtz v. The Goodyear
                                         23   Tire & Rubber Company, pending in the Arizona Superior Court, County of Maricopa,
                                         24   Case No. CV2018-053331 (the “State Court Action”).
                                         25               3.            Exhibit 1, with subparts (A)-(F), consists of true and complete copies of all
                                         26   pleadings and other documents filed in the State Court Action.

                                              106320857_1
                                               Case 2:19-cv-00152-GMS Document 1-3 Filed 01/09/19 Page 77 of 79




                                          1           4.    I declare under penalty of perjury that the foregoing is true and correct.
                                          2           EXECUTED this 9th day of January, 2019.
                                          3
                                          4
                                                                                        Jared L. Sutton
                                          5
                                          6
                                          7
201 East Washington Street, Suite 1200




                                          8
                                          9
                                         10
Phoenix, AZ 85004-2595




                                         11
                                         12
                                         13
                                         14
                                         15
                                         16
                                         17
                                         18
                                         19
                                         20
                                         21
                                         22
                                         23
                                         24
                                         25
                                         26

                                              106320857_1                                  2
Case 2:19-cv-00152-GMS Document 1-3 Filed 01/09/19 Page 78 of 79




                 EXHIBIT 3
1/8/2019                                    Civil Court Case1-3
                     Case 2:19-cv-00152-GMS Document         Information
                                                                   Filed - Case History
                                                                            01/09/19    Page 79 of 79
  Skip To MainContent
                          Search
  Civil Court Case Information - Case History

                                                             Case Information
  Case Number:      CV2018-053331               Judge:      Cohen, Bruce
  File Date:        10/1/2018                   Location:   Northeast
  Case Type:        Civil

                                                             Party Information
  Party Name                                                                      Relationship               Sex    Attorney
  David L Kurtz                                                                   Plaintiff                  Male   David Kurtz
  Goodyear Tire & Rubber Company, The                                             Defendant                         Pro Per

                                                             Case Documents
  Filing Date     Description                                                                    Docket Date          Filing Party
  12/31/2018      AMC - Amended Complaint                                                        12/31/2018
  NOTE: AMENDED COMPLAINT
  12/5/2018       322 - ME: Notice Of Intent To Dismiss                                          12/5/2018
  10/1/2018       COM - Complaint                                                                10/4/2018
  10/1/2018       CCN - Cert Arbitration - Not Subject                                           10/4/2018
  10/1/2018       CSH - Coversheet                                                               10/4/2018
  10/1/2018       NJT - Not Demand For Jury Trials                                               10/4/2018


                                                               Case Calendar
  There are no calendar events on file


                                                                 Judgments
  There are no judgments on file




http://www.superiorcourt.maricopa.gov/docket/CivilCourtCases/caseInfo.asp?caseNumber=CV2018-053331                                   1/1
